Citation Nr: 1632814	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neurological disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his father


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2012, the Veteran, his spouse, and his father testified before the undersigned at Board hearing.  A transcript (Tr.) of the proceeding has been associated with the claims file.  In August 2013, the case was remanded for further evidentiary development.  It has now been returned to the Board for adjudication.


FINDING OF FACT

The weight of the probative evidence of record indicates that the Veteran does not have a diagnosis of Parkinson's disease, and his diagnosed essential tremor is unrelated to any event or injury during service.


CONCLUSION OF LAW

The criteria to establish service connection for a neurological disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA and private medical records, and the statements and testimony of the Veteran.  Pursuant to the August 2013 Board remand, an addendum medical opinion was obtained that addressed all relevant questions with adequate explanation and rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  All evidence was considered in the September 2013 Supplemental Statement of the Case, and the Board finds there was substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the September 2012 Board hearing, the issue on appeal was identified and suggestions made regarding the submission of necessary evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Analysis

The Veteran contends that he has a neurological disorder, manifested by recurrent symptoms of involuntary shaking of the upper extremities, which was caused by exposure to herbicides, such as Agent Orange.  In March 2010, the Veteran wrote that his tremors began 5 years earlier and that he was told by a doctor that it was possible the condition was caused by chemical exposure.  The Veteran testified at a September 2012 Board hearing that his doctor has described his tremors as "borderline Parkinson's disease" and that a Parkinson's disease diagnosis might later be warranted if his tremors were to become worse.  Board Hearing Tr. 6-8.  The Veteran stated that his two daughters and his granddaughter have also exhibited symptoms of tremors.  Id. at 21-22.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in Vietnam may be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f).  In this case, the Veteran has documented service in Vietnam, and exposure to herbicides is conceded.  Certain diseases associated with exposure to herbicides are presumed to have been incurred in service even though there is no evidence of that disease during service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d) (1), 3.309(e).  Parkinson's disease is a disease associated with such exposure, but essential tremor is not.  38 C.F.R. § 3.309(e).  However, a non-presumptive disease may still be entitled to service connection on a direct basis if the medical evidence supports a relationship between that disease and exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evidence of record clearly indicates that the Veteran does not have a diagnosis of Parkinson's disease, but does have a current diagnosis of essential tremors.  The Veteran's private treatment records show complaints in September 2001, July 2006, and January 2008 of shaking, and he was diagnosed with essential tremor.  September 2006 and May 2009 evaluations by a neurologist also found it to be a benign essential tremor, and it was noted that there may be a familial component.  The Veteran's VA treatment records note a history of and continued treatment for tremors.  The Board acknowledges that while his treating physician may have found that his tremors might eventually increase to a diagnosis of Parkinson's disease, this indicates that he does not, at this time, have such a diagnosis.

While this establishes that the Veteran has a current disability, it is not one for which service connection can be presumptively granted.  The element necessary for establishing service connection is whether the Veteran's current diagnosis is related to his service.  Unfortunately, after reviewing the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.

The Veteran's service treatment records do not show any record of complaints or treatment for tremors.  There are no such symptoms reported on his April 1971 separation examination, and the upper extremities were evaluated as normal.  The Veteran himself does not contend that his tremors began in service and has specifically noted they did not begin until "well after" his period of service.  See Board Hearing Tr. at 16-17.  His sole contention is that his tremors are related to his conceded in-service exposure to Agent Orange.

The February 2012 VA examiner diagnosed the Veteran with essential tremor, noting that there was no diagnosis of Parkinson's disease.  He opined that the condition was less likely than not incurred in or caused by service.  An August 2013 addendum medical opinion found that the Veteran's essential tremor was less likely than not related to service, because it was a familial (genetic) tremor that was not caused by or related to herbicide exposure.  He further noted that the Veteran had not been diagnosed with Parkinson's disease.

The Board finds these VA opinions to be entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The February 2012 opinion was given following an in-person examination of the Veteran and review of the claims file, and the August 2013 opinion was similarly based on a review of the claims file and contained adequate rationale for its finding.  While the August 2013 rationale was not extensive, it was based on a review of the pertinent medical history and understandable and uncontroverted when read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There are no contrary medical opinions, and no competent medical opinions of any kind that relate the Veteran's essential tremors to herbicide exposure.  The VA examiner's finding that the Veteran's tremors were familial/genetic are consistent with the other evidence of record.  In addition to the Veteran's hearing testimony, he also reported at September 2006 private treatment and April 2010 VA treatment that his daughters and granddaughter had tremors.  The Veteran's private neurologist wrote in September 2006 that the Veteran had a "family history of tremor" and that "there may be a familial component because his daughters have it."

The Veteran's representative has indicated that scientific evidence exists through a 1987 medical study which found a link between a type of dioxin found in Agent Orange and tremors which resemble benign essential tremor.  The representative stated, incorrectly, that the Veteran resembled the individuals in that study because he had no family history of tremor.  The Board finds that this evidence does not carry any probative weight towards the claim.  This medical evidence, standing alone, does not address the facts that are specific to the Veteran's case, including whether his exposure to Agent Orange in service has caused his current specific symptoms.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Veteran has been found to have essential tremors with a familial component, supported by the fact that his daughters and granddaughters have it as well, and therefore his history is not identical to those of the individuals discussed in the 1987 study.  Any treatise evidence is furthermore outweighed by the opinion of the August 2013 VA neurologist, who applied his medical knowledge to the specific facts of this Veteran's case. 

The Board has also considered the Veteran's lay statements indicating that he believes his tremors were caused by exposure to Agent Orange.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his tremors is testimony on an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Even assuming the Veteran's competence to opine on this question, the Board finds the opinion of a trained health care professional after examination to be of greater probative weight than the Veteran's general lay assertions.  While lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record.

In sum, the weight of the competent, probative medical evidence weighs against the claim, and neither the Veteran nor his representative has presented or identified any additional, probative and contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between essential tremors and service.  The preponderance of the evidence is therefore against the claim, and it must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neurological disorder is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


